DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group IA, claims 1-20, in the reply filed on 4/21/21 is acknowledged.
Claims 21-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 12 and 13 recite the limitation "the assembly".  There is insufficient antecedent basis for this limitation in the claims.
Claim 14 is rejected due to its dependency on claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 10, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015080694A1 by Wolcott et al.
As to claim 1, Wolcott discloses a device for placement in an air/water cylinder of an endoscope to control the flow of air and water, comprising:  a base 52,54 (fig. 2A);
a button 82; a valve stem 56; a channel 57 positioned longitudinally through the valve stem having an open proximal end and a closed distal end; and a first opening 59 through a wail of the valve stem to the channel and a second opening 85 through a wall of the valve stem to the channel; wherein the button is connected at a proximal end of the valve stem and a proximal end of the valve stem extends through the base and is connected to a distal end of the button; and wherein the device is configured to move between a first position and a second position (figs. 2A and 2B).

	As to claim 3, Wolcott discloses that in the second position the button and stem are in a distal position relative to the first position (fig. 2B).
	As to claim 4, Wolcott discloses that in the first position the first and second openings are aligned with an air flow channel (via 92) of an endoscopic device (p. 6, ll. 12-24).
	As to claim 9, Wolcott discloses a base with locking tabs (at 54, fig. 2A) to connect to an air/water cylinder 96.
	As to claim 10, Wolcott discloses that its device can be a single-use (disposable) device.
	As to claim 15, Wolcott discloses seals 70, 72, 74, 76 surrounding the stem (fig. 3).
	As to claim 16, Wolcott discloses second and third seals 70, 72, 74, 76 that may be connected by a strip 130 (fig. 6).
	As to claim 17, Wolcott discloses second and third seals 70, 72, 74, 76 connected to an over-molding positioned circumferentially around the stem (figs. 2A, 2B, 3).
As to claim 18, Wolcott discloses that its button has a cylindrical shape with a substantially flat proximal surface (fig. 5) and that it is comprised of a rigid polymer (p. 7, ll. 13-14; also see p. 12, ll. 17-19; p. 13, ll. 13-15). 
	As to claim 20, Wolcott discloses a spring 78 (fig. 2A) with a proximal end within the button and a distal end in contact with the base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO2015080694A1 by Wolcott et al. in view of U.S. Patent 5027791 granted to Takahashi.
As to claim 5, Wolcott does not teach first and second opening that would align with a water flow channel of an endoscope.  However, one of ordinary skill in the art would have recognized as obvious to modify the device taught by Wolcott to have this feature.  Takahashi teaches a device for placement in an air/water cylinder of an endoscope with openings 135, 136 in the wall of a valve stem (fig. 9).  It further teaches that the openings are structured in relation to air and water flow channels such that in a second position the openings would align with a water flow channel and an air flow channel of an endoscope (col. 8, ll. 21-40).  This provides the benefit of allowing air to purge not only the water flow channel of the endoscope, but also the air flow channel (col. 8, ll. 34-40).  The device taught by Wolcott does not have the capability of purging both air and water channels with supply air; one of ordinary skill in the art would have had clear motivation to modify the device of Wolcott to have this capability in view of the teachings of Takahashi.  One of ordinary skill in the art would have thus been .

Claims 6, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015080694A1 by Wolcott et al. in view of U.S. Patent Application Publication 20060100485 by Arai et al. and U.S. Patent Application Publication 20180325358 by Hirayama.
As to claim 6, Wolcott does not teach that its button has a half-spherical shape and is made of a flexible material.  However, one of ordinary skill in the art would have recognized as obvious to have a button having a half-spherical shape and made with a flexible material.  Arai teaches that a flexible rubber cover for a button is advantageous because it provides a waterproof cover that can prevent dirt from entering the switch, thereby keeping the switch components clean (paras. 47, 156).  Hirayama teaches a button cover 51b for use with a switch device of an endoscope, the cover having a half-spherical shape and made of a flexible rubber material (fig. 6A, para. 51).  One of ordinary skill in the art would have been motivated to have a flexible button with a generally spherical shape in order to provide a waterproof seal to keep internal components clean, as taught by Arai.  Therefore, the claimed invention would have been obvious at the time it was filed.

As to claim 19, Hirayama teaches snap features extending in a distal direction within its button that connect the button to a valve stem (fig. 6A).

Claims 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015080694A1 by Wolcott et al. in view of WO2019226307A1 by Lagow et al.
As to claim 8, Wolcott does not teach a tag attached to the device.  However, Lagow teaches a tag 800 attached to a cleaning adapter for an endoscope (fig. 28).  Lagow teaches that a tag attached to a cleaning device prevents a user from confusing the device with an air/water valve of an endoscope (para. 7).  One of ordinary skill in the art would have recognized as obvious to attach a tag to the device of Wolcott in order to inform a user that the device is a cleaning device and not an air/water valve of an endoscope, as taught by Lagow.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 11, Lagow teaches that the tag comprises information for the user (fig. 27).
As to claim 12, Lagow teaches that the tag 800 is molded to a portion 808 of the device (fig. 28).
As to claim 13, Lagow teaches that the tag 800 is attached to the device by an elongated element (see figs. 26-33).


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E. BELL/Primary Examiner, Art Unit 1711